Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8 and 11-20 are allowable. Claims 7-8, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions A and B, as set forth in the Office action mailed on November 2, 2021, is hereby withdrawn and claims 7-8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
It is noted that the embodiment of Species B, requires the dental model coupling portion 22 and the base plate adapter coupling portion as claimed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the claimed apparatus comprising a base plate adaptor coupling portion including a body fixedly secured relative to the dental model coupling portion, a centering pin extending form the body and a set of bayonet prongs extending form the body, the set of bayonet prongs being positioned inwardly form an outer perimeter of the body and radially around the centering pin, wherein each bayonet prong of the set of bayonet prongs is angularly separated around the centering pin form the other bayonet prongs of the set of bayonet prongs and configured to removably vertically secure the base plate adaptor coupling portion to a base plate adaptor of a dental model articulator in combination with the other claimed limitations.
With respect to claim 19, the claimed apparatus comprising a dental model adapter including a base plate adapter coupling portion including a body fixedly secured relative to the dental model coupling portion, a centering pin extending from the body and a set of bayonet prongs extending form the body, the set of bayonet prongs being positioned radially around the centering pin, wherein each bayonet prong of the set of bayonet prongs is angularly separated around the centering pin form the other bayonet prongs of the set of bayonet prongs and a base plate adapter including a first side including a centering pin recess configured to concentrically receive the centering pint, a set of bayonet recesses positioned inwardly from an outer perimeter of the first side and radially around the centering pin recess, the bayonet recesses being configured to rotatably receive the bayonet prongs to thereby removably couple the base plate adapter with the dental model adapter in combination with the other claimed limitations.
With respect to claim 20, a kit comprising a dental model adapter including a base plate adapter coupling portion including a body fixedly secured relative to the dental model coupling portion and a set of bayonet prongs extending form the body and a plurality of base plate adapters, each base plate adapter including a first side including a set of bayonet recesses, the bayonet recesses being configured to receive the bayonet prongs, a second side opposite the first side, the second side being configured to removably couple with a dental model articulator, the second side of each base plate adapter being configured differently form the second side of the other base plate adapters to thereby complement different kinds of dental model articulators in combination with the other claimed limitations.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        8/18/2022